DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Shamseldin et al. (US Patent No. 9,790,952).
Regarding claim 1, the Shamseldin et al. (hereinafter Shamseldin) reference discloses a mechanical seal assembly (Fig. 1), comprising 
a gland assembly (Fig. 1) having a housing (104) that includes a plurality of sensor openings (openings of 104 holding 168,180,188,192,184,196,176) formed therein, wherein the plurality of sensor openings includes a first sensor opening (Fig. 1) and a second sensor opening (Fig. 1), 
a sleeve assembly (115) disposed about a shaft (102) and disposed within the gland assembly (Fig. 1), 
a rotary seal ring (114,124) rotatably coupled to the sleeve assembly (Fig. 1), 

a first sensor (e.g. one of 168,180,188,192,184,196,176) disposed within the first sensor opening and a second sensor (e.g. one of another of 168,180,188,192,184,196,176) disposed within the second sensor opening.
Regarding claim 9, the Shamseldin reference discloses the first and second sensors can include one or more of a radio frequency identification (RFID) sensor, a temperature sensor, a pressure sensor, a motion sensor, and a humidity sensor (Col. 2, Line 33-Col. 3, Line 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shamseldin in view of Anton et al. (US Pub. No. 2016/0298796).
Regarding claim 2, the Shamseldin reference discloses the invention substantially as claimed in claim 1.
However, the Shamseldin reference fails to explicitly disclose the first and second sensors are RFID sensors.

It would have been obvious to one of ordinary skill in the art at the time of filing to use RFID sensors in the Shamseldin reference in view of the Anton reference in order to provide multiple readings.
Regarding claims 3 and 4, the modified Shamseldin reference discloses the invention substantially as claimed in claim 2.
However, the modified Shamseldin reference fails to explicitly disclose the first sensor is a high frequency RFID sensor and the second sensor is an ultra high frequency RFID sensor.
It would have been obvious to one of ordinary skill in the art at the time of filing to use both a high frequency and ultra high frequency RFID sensor in order to ensure that the sensors don’t interfere with each other.
Regarding claim 5, the Shamseldin reference, as modified in claim 4, disclose the first and second sensor openings are formed adjacent to each other (Shamseldin, Fig. 1).
Regarding claim 6, the modified Shamseldin reference discloses the invention substantially as claimed in claim 4.
However, the modified Shamseldin reference fails to explicitly disclose the first and second sensor openings are circumferentially separated from each other.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide sensor openings circumferentially separated from each order to take multiple readings from the same stage.

However, the modified Shamseldin reference fails to explicitly disclose the first and second sensors are coated with a thermoplastic material, wherein the thermoplastic material is a polyether ether ketone (PEEK) material.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a peek coating to the sensors in order to prolong the life of the sensor.
Regarding claim 10, the claim is obvious in view of the rejections of claims 1-4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894.  The examiner can normally be reached on Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GILBERT Y LEE/Primary Examiner, Art Unit 3675